Title: To John Adams from Jan Willink, 2 December 1790
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 2 Decemr: 1790.

Deprived of your agreable favors since we had the honor of Paying you our respects under date of 1 Febry, the present will principally Serve to advise the drawing of the Lottery of the American 4 per Cts. in which we are sorry to find that the Numbers of your Obligations do not Class among the fortunate ones; by this opportunity we beg leave to remind you of the prize of ƒ1000—which fell to your lot the former drawing; we pray you to send us a receipt for the Amount together with the Coupons that are due, ordering us at the same time in what manner to dispose of the Amount.—
It gives a very singular Satisfaction to observe the influence made on the Public Credit of America by the Wisdom with which the Legislative acts of Congress are fraught, we sincerely hope the same sage Councils may continue to direct their proceedings & that their encreasing Credit may arrive e’re long at the highest pitch.—
Our Ladies join us in respectfull Compliments to you & Lady praying you to be assured of the Esteem with which we have the honor to remain / Sir, / Your most obedt. Hmble Servants
Wilhem & Jan Willink